DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/16/2021 has been entered.  Claims 1-9 and 15-45 are pending.  Claims 10-14 and 46-61 are cancelled.  Claims 3-4 and 15-45 are withdrawn.  The amendments to the claims and abstract overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 9/9/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 5,024,668 A) in view of Schwartz et al. (US 2017/0189654 A1).
Regarding claim 1, Peters discloses a system for delivery of a therapeutic agent into a vessel having a vessel wall (see Fig. 2, col. 6 lines 54-59, col. 7 lines 19-28), comprising:
a catheter (catheter 36) having a proximal end (proximal end 42), a distal end (distal end 44), and a lumen (channel 62) extending between the proximal end (proximal end 42) and the distal end (distal end 44) (see Fig. 2);
an occluder (balloon 72) provided at the distal end (distal end 44) of the catheter (catheter 36) (see Fig. 2), the occluder (balloon 72) having a non-deployed configuration (deflated condition, not shown) and a deployed configuration (inflated condition, see Fig. 2), the occluder (balloon 72) having an expanded diameter in the deployed configuration (inflated condition) relative to a diameter in the non-deployed configuration (deflated condition), such that when in the deployed configuration (inflated condition) the occluder (balloon 72) extends across the vessel into contact with the vessel wall (see col. 8 lines 30-65);
a pressure sensor (“a transducer positioned in the vicinity of the port 94 and an appropriate electrical conductor…positioned within the channel 62 desired to transmit pressure signals to exterior the patient” – see col. 9 lines 19-36) configured to sense a fluid pressure in the vessel on a distal side of the occluder (balloon 72) (see Fig. 2), the pressure sensor (“a transducer 
a pump (pump means 172, see Fig. 6), the pump (pump means 172) adapted to infuse the therapeutic agent through the lumen (channel 62) of the catheter (catheter 36) (see col. 11 lines 30-52).
However, Peters fails to explicitly state that the pump communicates with the pressure sensor, the pump adapted to infuse the therapeutic agent at multiple flow rates, and wherein the pump is configured to adjust a flow rate of the therapeutic agent through the lumen of the catheter based on the fluid pressure sensed by the pressure sensor.
Schwartz teaches a system (see Fig. 1) wherein the pump (pump 46) communicates with the pressure sensor (sensor 28) (see par. [0098]), the pump (pump 46) adapted to infuse the therapeutic agent at multiple flow rates (see par. [0098]), and wherein the pump (pump 46) is configured to adjust a flow rate of the therapeutic agent through the lumen of the catheter (catheter 20) based on the fluid pressure sensed by the pressure sensor (sensor 28) (see par. [0098]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peters to include that the pump communicates with the pressure sensor and adjusts the therapeutic agent flow rate due to pressure data sensed by the pressure sensor as . 

Claims 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 5,024,668 A) in view of Schwartz et al. (US 2017/0189654 A1), as applied to claim 1 above, and further in view of Chomas et al. (US 2016/0015508 A1).
Regarding claim 2, modified Peters teaches the system of claim 1 substantially as claimed.  However, modified Peters fails to state wherein the occluder is dynamic such that the occluder automatically moves to change size in response to surrounding fluid pressure conditions such that when higher fluid pressure is exerted on a proximal side of the occluder than at a distal side of the occluder, the occluder decreases in side to permit flow past the occluder, and when higher pressure is exerted at the distal side of the occluder than at the proximal side of the occluder, the occluder expands into contact with the vessel wall. 
Chomas teaches a system (see Figs. 27-29) wherein the occluder (valve 2105) is dynamic (see par. [0120]) such that the occluder automatically moves to change size in response to surrounding fluid pressure conditions (see par. [0120]) such that when higher fluid pressure is exerted on a proximal side (left side in Figs. 27-29) of the occluder (valve 2105) than at a distal side (right side in Figs. 27-29) of the occluder (valve 2105), the occluder (valve 2105) decreases in size to permit flow past the occluder (valve 2105) (see Fig. 28, par. [0120]), and when higher pressure is exerted at the distal side (right side in Figs. 27-29) of the occluder (valve 2105) than at the proximal side (left side in Figs. 27-29) of the occluder (valve 2105), the occluder (valve 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the valve of Chomas around the balloon of modified Peters in order to automatically adjust to changing flow conditions within the vessel and prevent the therapeutic agent from flowing in the opposite direction (see Chomas par. [0120]).

Regarding claim 5, modified Peters teaches the system of claim 1 substantially as claimed.  However, modified Peters fails to state that the occluder comprises a braid of filaments.
Chomas teaches a system (see Figs. 2A-C and 27-29), wherein the occluder (valve 203) comprises a braid of filaments (see Chomas par. [0068]-[0069]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a braid of filaments as taught by Chomas (see Chomas Figs. 2A-C and 27-29) around the balloon of modified Peters in order to allow for a dynamic occluder which prevents the therapeutic agent from flowing proximally past the occluder (see Chomas par. [0068]-[0069]).

Regarding claim 6, modified Peters teaches the system of claim 2 substantially as claimed.  Chomas further teaches that the occluder (occluder 72 of Peters modified by Chomas in claim 2 to be dynamic) is a microvalve (see Chomas par. [0120]).

Regarding claim 7, modified Peters teaches the system of claim 5 substantially as claimed.  However, modified Peters fails to state that the braid of the occluder is covered in a fabric.
Chomas teaches a system (see Figs. 2A-C and 4A-C) wherein the braid (braid of valve 203, see par. [0068]-[0069]) of the occluder (valve 203) is covered in a fabric (knitted sleeve 402) (see Chomas par. [0092]-[0093]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Peters to include a fabric as taught by Chomas in order to allow a user to manually control the deployment of the valve (see Chomas par. [0092]-[0093]).

Regarding claim 8, modified Peters teaches the system of claim 7 substantially as claimed.  Chomas further teaches that the fabric (knitted sleeve 402 of Chomas – previously modified to be included in the system of modified Peters in claim 7 above) is a polymer (polyester, see Chomas par. [0093]).

Regarding claim 9, modified Peters teaches the system of claim 5 substantially as claimed.  Chomas further teaches that the braid (braid of valve 203 – see claim 5 modifications in view of Chomas above) of the occluder (valve 203) is covered in a polymeric membrane (see Chomas par. [0068] and [0071]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783